                                                                                                       UCR CODE         CLASS
                                           Municipality of Anchorage
                                                                                                       26
                                            POLICE DEPARTMENT
           0MISD
                                             PROPERTY REPORT
  CROSS REF. »
                                                                                                    CASE NUMBER

                                                                                                    17-043658
  TYPE INCIDENT                                                            DATE AND TIME OCCURRED      INCIDENT 0
  ASSAULT/ASSAULT INFO                                                     10/23/2017 15:30            A1729604G6
  LOCATION INCIDENT                                                        DATE AND TIME REPORTED     ARREST
                                                                           10/23/2017 16:48            Y

  marriage", they don't live In the bus together but they do live together. Today she shut a window to the bus
  which caused it to break. MARTIN got upset and they started arguing. CORDELIA said MARTIN slapped her
  once on the left side of the face and it caused pain. CORDELIA immediately said she did not want charges
  pressed on MARTIN. When asked what was going through her mind during the Incident she could not answer.

  INTERVIEW WITH TEENA GILE (Audio Recorded)


  Security was able to locate a witness to the altercation. TEENA said she witnessed the disturbance between
  MARTIN and CORDELIA in the parking lot. TEENA saw both of them screaming at each other and CORDELIA
  was holding the left side of her face. MARTIN attempted to kick CORDELIA but missed. TEENA said she never
  saw the actual assault take place but it was clear that MARTIN was the primary aggressor.

  ADDITIONAL INFORMATION


  It was determined that we had probable cause for the purposes of arresting MARTIN for DV assault and
  resisting arrest. MARTIN complained of pain on his hip, ears, and head. Photos were taken of MARTIN and
  CORDELIA refused to have photos taken of her. I handed her a DV Recourse booklet and said she was not
  Interested and did not want me to read it. A subpoena was issued to TEENA.

  ACTIONS TAKEN


  OFC BROWN briefed SGT NEER on the use of force. Audio was recorded and downloaded into APD servers.
  Photos were taken and entered into APD Property and Evidence. See OFC BROWN'S report for more
  information. This report is being forwarded to Adult Probations

 CASE STATUS
  CLOSED




| Page 3 of 3      Casa Number 17-043656               Oft.cer
                                                                 Roias-Villarreal,Zachary : 63031             Dale   10/23/2017

                                                     MOvfl.10 11/27/2013


                                                                                                       Page
                  Case 3:18-cr-00110-SLG Document 69-1 Filed 04/03/19 Page 1 of 1
